DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant response dated 6/16/22 has been considered but is moot in view of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “module” (claim 1, “light source module” interpreted as a light source and “image sensor module” interpreted as an image sensor) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are: “light source module” and “image sensor module” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2021/0141465, hereinafter “Pang”) in view of Raynor (US 2011/0141021), Constantin et al. (US 2009/0135140, hereinafter “Constantin”, cited by Applicant), and Cheah et al. (US 2008/0158158, hereinafter “Cheah”).
	Regarding claim 1, Pang discloses	an input device comprising (Figs. 1-3, [0018-0019], optical detecting apparatus 12 having optical detecting device 10):	a housing (Figs. 2-3, apparatus 12 has a housing); 	one or more processors (Fig. 1, [0018-0019], processor 18); 	a light source module coupled to the housing and controlled by the one or more processors, the light source module configured to generate and direct light towards an underlying surface that the input device is operating on (Figs. 1-3, [018-0019], underlying surface S has light projected thereon in illumination area A by light source module 14 connected to housing of apparatus 12; light source module 14 is controlled by processor 18); and 	an image sensor module coupled to the housing and controlled by the one or more processors, the image sensor module including an image sensor configured to (Figs. 1-3 and 13, [018-0024 and 0027], image sensor module 14 has image sensor as detector strip 22): 	receive reflected light from the light source module that is reflected off of the underlying surface (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by detector strip 22); and 	generate tracking data that corresponds to a two-dimensional (2D) movement of the input device with respect to an underlying surface based on the received reflected light from the light source module (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by detector strip 22; [0018], optical device 10 detects horizontal and vertical movement of apparatus 12 as 2D movement relative to the working surface S), 	wherein the image sensor is comprised of a plurality of elements including (Figs. 1-3, 10 and 13, [0018-0024 and 0027], sensor array elements 20 and 22/24): 	a first two-dimensional set of elements of the plurality of elements configured to receive the reflected light from the light source module when the input device is operating on the underlying surface (Figs. 2, 4-5, 10, and 13, [0018-0024 and 0027], sensor elements of element 20 as a first set of sensor elements; Fig. 10 shows a two-dimensional set of elements 20 having a length and width (i.e., elements that are two dimensional)); and	a second two-dimensional set of elements of the plurality of elements adjacent to the first set of elements that is configured to extend a vertical movement detection range of the input device by receiving the reflected light from the light source module when the input device is lifted off of the underlying surface (Figs. 3, 5, 10, and 13, [018-0024 and 0027], sensor elements 22/24; [0020], sensor array can be in rectangular form; [0021] detector strips can be plural 22; [0024] teaches detecting apparatus lifted in an inclined manner using detector strips 22 which are adjacent first set of elements 20 and extend a vertical movement detection range of the input device 12 by receiving reflected light from the light source 16; Fig. 10 shows a two-dimensional set of elements 22 having a length and width (i.e., elements that are two dimensional)).
	Pang does not explicitly disclose the elements are pixels.	Raynor discloses using an LED light 100/200 directed/focused by lenses from an object 110 to an optical sensor 120/220 having pixels (Raynor, Figs. 1-2, [0020-0021, 0031]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang to use a LED light source, focusing optics, and pixel optical sensor and have the elements as pixels, such as taught by Raynor, for the purpose of focusing the light source on the image sensor.	Pang as modified by Raynor does not explicitly disclose the extended vertical movement detection range enabling a generation of 2D tracking data that facilitates lift detection and 2D movement tracking while the input device is lifted off of the underlying surface. 	Constantin teaches the extended vertical movement detection range enabling a generation of 2D tracking data that facilitates lift detection and 2D movement tracking while the input device is lifted off of the underlying surface ([0055, 0057-0058], [0057] recites “In another embodiment, when a lift is detected, this translates into cursor movement scaled by a factor” which results in 2D tracking when the mouse is lifted; [0059] teaches “It is to be noted that in some embodiments, some components described above (e.g., illumination lens, sensor, etc.) are shared by the optical tracking module 310 and the lift detection module 320”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang and Raynor to have the extended vertical movement detection range enabling a generation of 2D tracking data that facilitates lift detection and 2D movement tracking while the input device is lifted off of the underlying surface, such as taught by Constantin, for the purpose of scaling cursor movement when the mouse is lifted off of a surface.	Pang as modified by Raynor and Constantin does not explicitly disclose wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels.	Cheah teaches having additional sensor modules (Figs. 1-2, 3A-B, and 4, [0020-0022], imaging systems 122 and tracking engine 120 have height specific imaging systems 122-(1-6) for imaging the mouse at different heights with arrays of distinct photodetectors (e.g., 16x16 or 32x32)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Pang, Raynor and Constantin to have wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels, such as taught by Cheah, for the purpose of generating tracking and imaging information of the optical mouse at different heights above the surface.
	Regarding claim 2, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 1 wherein the first set of pixels forms a square shape that receives the reflected light from the light source module when the input device is operating on the underlying surface (Pang, [0018-0024], Figs. 2, 4 and 10, elements 20 form a square shape that received reflected light from light source 16), 	wherein the second set of pixels is adjacent to the first set of pixels such that the first set of pixels and the second set of pixels together form a rectangle (Pang, [0020-0021], sensor array can be a rectangle, and multiple strips can be formed to extend the rectangle when the number of strips equals the side length of the rectangle), and 	wherein the second set of pixels is configured at a location relative to the first set of pixels such that the reflected light from the light source module moves from the first set of pixels to the second set of pixels as the input device is lifted off of the underlying surface (Pang, [0018-0024], Figs. 2-5, 10, and 13, reflected light moves along strips 22 when apparatus is inclined to move light source from sensor pixels 20 to sensor pixels 24 in the modified device).
	Regarding claim 3, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 1 wherein the input device is configured to detect both 2D movement of the input device relative to the underlying surface and detect the input device being lifted off of the corresponding surface using a single image sensor module (Pang, [0018, 0021-0024], lift height and inclination of apparatus 12 are determined).

	Regarding claim 8, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 1 further comprising: 	a first lens configured to direct light from the light source module towards the underlying surface (Raynor, [0020-0021], Figs. 1, 2, lens near light source 100/200); and 	a second lens configured to direct the reflected light off of the underlying surface to the first set of pixels of the image sensor when the input device is operating on the underlying surface (Raynor, Figs. 1, 2, [0020-0021], lens near optical sensor 120/220).

	Regarding claim 9, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 8 wherein the reflected light substantially overfills the first set of pixels and not the second set of pixels while the input device is operating on the underlying surface (Pang, Figs. 4-5, 10, and 13, [0018, 0021-24, and 0027], light source overfills first set of pixels when device is on surface S and does not overfill second set of pixels (e.g., pixels outside area A) when the device is operating on the surface S).

	Regarding claim 10, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 9 wherein the reflected light substantially fills at least a majority portion the second set of pixels when the input device is lifted or tilted off of the underlying surface (Pang, Figs. 4-5, 10, and 13, [0018, 0021-24, and 0027], light source overfills second set of pixels when device is tilted to form light source in region of second pixels (e.g., Fig. 10, tilted in one direction to light up one of the strips 22; when second set of pixels expands the first set of pixels as an extended rectangle, the second set of pixels are lit up when the device is tilted in the direction of the second set of pixels).

	Regarding claim 11, Pang discloses	a method of operating an input device, the method comprising (Figs. 1-3, [0018-0019], optical detecting apparatus 12 having optical detecting device 10): 	generating a light beam by a light source module controlled by one or more processors of the input device (Fig. 1, [0018-0019], underlying surface S has light beam projected thereon in illumination area A by light source module 14 which is controlled by processor 18 of device 12); 	receiving the reflected light beam by the image sensor, the image sensor controlled by the one or more processors (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by sensor module 14 as an image sensor which is controlled by the processor 18);	generating tracking data by the image sensor that corresponds to a two-dimensional (2D) movement of the input device with respect to the underlying surface based on the received reflected light beam (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by detector strip 22; [0018], optical device 10 detects horizontal and vertical movement of apparatus 12 as 2D movement relative to the working surface S); 	determining that the input device is operating on and in contact with the underlying surface when the reflected light beam received by the image sensor is located on a first two-dimensional set of elements of a plurality of elements of the image sensor (Figs. 2, 4-5, 10, and 13, [0018-0024 and 0027], sensor elements of element 20 as a first set of sensor elements; Fig. 10 shows a two-dimensional set of elements 20 having a length and width (i.e., elements that are two dimensional)); and 	determining that the input device is operating above and not in contact with the underlying surface when the reflected light beam received by the image sensor is located on a second two-dimensional set of elements of the plurality of elements of the image sensor (Figs. 3, 5, 10, and 13, [018-0024 and 0027], sensor elements 22/24; [0020], sensor array can be in rectangular form; [0021] detector strips can be plural 22; [0024] teaches detecting apparatus lifted in an inclined manner using detector strips 22 which are adjacent first set of elements 20 and extend a vertical movement detection range of the input device 12 by receiving reflected light from the light source 16; Fig. 10 shows a two-dimensional set of elements 22 having a length and width (i.e., elements that are two dimensional)).
	Pang does not explicitly disclose	steering the light beam towards a target location, wherein the target location corresponds to a spot on an underlying surface while the input device is operating on the underlying surface; and	steering a reflected light beam that is reflected off of the underlying surface towards an image sensor of the input device.	Raynor discloses using an LED light 100/200 directed/focused by lenses from an object 110 to an optical sensor 120/220 having pixels (Raynor, Figs. 1-2, [0020-0021, 0031]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang to use a LED light source, focusing optics, and pixel optical sensor and have the elements as pixels and the lenses steering the light beam towards a target location, wherein the target location corresponds to a spot on an underlying surface while the input device is operating on the underlying surface (lens closest to light source in light path), and steering a reflected light beam that is reflected off of the underlying surface towards an image sensor of the input device (lens closest to image sensor in light path), such as taught by Raynor, for the purpose of focusing the light source on the image sensor.	Pang as modified by Raynor does not explicitly disclose tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor. 	Constantin teaches tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor ([0055, 0057-0058], [0057] recites “In another embodiment, when a lift is detected, this translates into cursor movement scaled by a factor” which results in 2D tracking when the mouse is lifted; [0059] teaches “It is to be noted that in some embodiments, some components described above (e.g., illumination lens, sensor, etc.) are shared by the optical tracking module 310 and the lift detection module 320”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pang and Raynor to have tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor, such as taught by Constantin, for the purpose of scaling cursor movement when the mouse is lifted off of a surface.	Pang as modified by Raynor and Constantin does not explicitly disclose wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels.	Cheah teaches having additional sensor modules (Figs. 1-2, 3A-B, and 4, [0020-0022], imaging systems 122 and tracking engine 120 have height specific imaging systems 122-(1-6) for imaging the mouse at different heights with arrays of distinct photodetectors (e.g., 16x16 or 32x32)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pang, Raynor and Constantin to have wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels, such as taught by Cheah, for the purpose of generating tracking and imaging information of the optical mouse at different heights above the surface.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.

	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claims 8 and 9.

	Regarding claim 18, Pang discloses 	a system for operating an input device, the system comprising (Figs. 1-3, [0018-0019], optical detecting apparatus 12 having optical detecting device 10): 	one or more processors (Fig. 1, [0018-0019], processor 18); 	one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including (Fig. 1, [0018-0019], processor 18 machine-readable memory to perform instructions and cause processor to perform operations): 	generating a light beam by a light source module controlled by one or more processors of the input device (Figs. 1-3, [018-0019], underlying surface S has light projected thereon in illumination area A by light source module 14 connected to housing of apparatus 12; light source module 14 is controlled by processor 18); 	receiving the reflected light beam by the image sensor, the image sensor controlled by the one or more processors (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by sensor module 14 as an image sensor which is controlled by the processor 18); 	generate tracking data by the image sensor that corresponds to a two- dimensional (2D) movement of the input device with respect to the underlying surface based on the received reflected light beam (Figs. 1-3, [018-0024 and 0027], light source module 14 provides light reflected off surface S and received by detector strip 22; [0018], optical device 10 detects horizontal and vertical movement of apparatus 12 as 2D movement relative to the working surface S); 	determine that the input device is operating on and in contact with the underlying surface when the reflected light beam received by the image sensor is located on a first two-dimensional set of elements of a plurality of elements of the image sensor (Figs. 2, 4-5, 10, and 13, [0018-0024 and 0027], sensor elements of element 20 as a first set of sensor elements; Fig. 10 shows a two-dimensional set of elements 20 having a length and width (i.e., elements that are two dimensional)); and 	determine that the input device is operating above and not in contact with the underlying surface when the reflected light beam received by the image sensor is located on a second two-dimensional set of pixels of the plurality of pixels of the image sensor (Figs. 3, 5, 10, and 13, [018-0024 and 0027], sensor elements 22/24; [0020], sensor array can be in rectangular form; [0021] detector strips can be plural 22; [0024] teaches detecting apparatus lifted in an inclined manner using detector strips 22 which are adjacent first set of elements 20 and extend a vertical movement detection range of the input device 12 by receiving reflected light from the light source 16; Fig. 10 shows a two-dimensional set of elements 22 having a length and width (i.e., elements that are two dimensional)).
	Pang does not explicitly disclose	steering the light beam towards a target location, wherein the target location corresponds to a spot on an underlying surface while the input device is operating on the underlying surface; and	steering a reflected light beam that is reflected off of the underlying surface towards an image sensor of the input device.	Raynor discloses using an LED light 100/200 directed/focused by lenses from an object 110 to an optical sensor 120/220 having pixels (Raynor, Figs. 1-2, [0020-0021, 0031]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pang to use a LED light source, focusing optics, and pixel optical sensor and have the elements as pixels and the lenses steering the light beam towards a target location, wherein the target location corresponds to a spot on an underlying surface while the input device is operating on the underlying surface (lens closest to light source in light path), and steering a reflected light beam that is reflected off of the underlying surface towards an image sensor of the input device (lens closest to image sensor in light path), such as taught by Raynor, for the purpose of focusing the light source on the image sensor.
	Pang as modified by Raynor does not explicitly disclose tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor. 	Constantin teaches tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor ([0055, 0057-0058], [0057] recites “In another embodiment, when a lift is detected, this translates into cursor movement scaled by a factor” which results in 2D tracking when the mouse is lifted; [0059] teaches “It is to be noted that in some embodiments, some components described above (e.g., illumination lens, sensor, etc.) are shared by the optical tracking module 310 and the lift detection module 320”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pang and Raynor to have tracking 2D movement of the input device while the input device is lifted off of the underlying surface when the reflected beam received by the image sensor is located on a second set of pixels of the plurality of pixels of the image sensor, such as taught by Constantin, for the purpose of scaling cursor movement when the mouse is lifted off of a surface.	Pang as modified by Raynor and Constantin does not explicitly disclose wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels.	Cheah teaches having additional sensor modules (Figs. 1-2, 3A-B, and 4, [0020-0022], imaging systems 122 and tracking engine 120 have height specific imaging systems 122-(1-6) for imaging the mouse at different heights with arrays of distinct photodetectors (e.g., 16x16 or 32x32)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pang, Raynor and Constantin to have wherein the second two-dimensional set of pixels includes at least a 2x2 arrangement of pixels, such as taught by Cheah, for the purpose of generating tracking and imaging information of the optical mouse at different heights above the surface.
	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Raynor, Constantin and Cheah as applied to claims 1-3, 8-12, and 16-19, and further in view of Deliwala (US 2010/0305418).	Regarding claim 4, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 1 wherein reflected light from the light source module forms a spot on the first set of pixels when the input device is operating on the underlying surface (Pang, Fig. 2, [0019], light source 16 forms spot A on surface S), and wherein the one or more processors are configured to:	detect an edge of the spot by identifying boundaries where a first pixel of a pair of adjacent pixels are at or above a threshold illumination value and a second pixel of a pair of adjacent pixels are below the threshold illumination value (Pang, Fig. 13, [0027], detect solid line illumination area A; curves C1 and C2 are determination based on apparatus movement 12 to determine edge of illumination area 12; [0021-0024] determine height based on illumination area A; illumination detection results in a threshold value of sensor to detect boundary area as illuminated or not illuminated).	Pang as modified by Raynor, Constantin and Cheah does not disclose to determine a centroid of the spot based on the detected edge of the spot.
	Deliwala teaches to	determine a centroid of the spot based on the detected edge of the spot ([0007, 0045], positional information may be determined by determining a centroid of spot of light from light source focusing light to a light detector).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang, Raynor, Constantin and Cheah to determine a centroid of the spot based on the detected edge of the spot, such as taught by Deliwala, for the purpose of determining position information of the device relative to the surface.
	Regarding claim 5, Pang as modified by Raynor, Constantin, Cheah and Deliwala discloses the input device of claim 4 wherein the one or more processors are further configured to determine an amount that the input device has lifted off of the underlying surface based on a location of the determined centroid of the spot on the plurality of pixels (Deliwala, [0007, 0045], positional information may be determined by determining a centroid of spot of light from light source focusing light to a light detector; Pang, [0021-0024], determining height using positional information).
	Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the centroid information of Deliwala for further confirming the positional information of the apparatus when determining the height of the apparatus from the surface as taught by Peng.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.

	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Raynor, Constantin, Cheah and Deliwala as applied to claims 4-5 and 13-14, and further in view of Su et al. (US 2019/0171302, hereinafter “Su”).
	Regarding claim 6, Pang as modified by Raynor, Constantin, Cheah and Deliwala discloses the input device of claim 5, wherein the one or more processors are further configured to determine whether the input device has been lifted vertically from the underlying surface or tilted off of the underlying surface based, in part, and the location of the centroid of the spot on the plurality of pixels (Deliwala, [0007, 0045], positional information may be determined by determining a centroid of spot of light from light source focusing light to a light detector; Pang, [0021-0024], determining tilting or height using positional information).
	Pang as modified by Raynor, Constantin, Cheah and Deliwala does not explicitly disclose further comprising an inertial measurement unit (IMT) with an accelerometer, and determining lifting or tilting based, in part, on inertial data received from the IMU.	Su teaches an inertial measurement unit (IMT) with an accelerometer, and determining lifting or tilting based, in part, on inertial data received from the IMU ([0007 and 0051] 3D positioning and movement, including rotation tracking of the device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang, Raynor, Constantin, Cheah and Deliwala to have an inertial measurement unit (IMT) with an accelerometer, and determining lifting or tilting based, in part, on inertial data received from the IMU, such as taught by Su, for the purpose of determining the 3D position of the apparatus including whether the apparatus is inclined, lifted and/or rotated.	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Raynor, Constantin and Cheah as applied to claims 1-3, 8-12, and 16-19, and further in view of Su.	Regarding claim 7, Pang as modified by Raynor, Constantin and Cheah discloses the input device of claim 1, but does not explicitly disclose wherein the light source module includes an infra-red LED.	Su teaches wherein the light source module includes an infra-red LED ([0052]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pang, Raynor and Constantin to use an IR LED light source, such as taught by Su, for the purpose of having less ambient light interference when detecting the light source by the light sensor.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Raynor, Constantin and Cheah as applied to claim 1-3, 8-12, and 16-19, and further in view of Kakarala et al. (US 2008/0252602, hereinafter “Kakarala”).
	Regarding claim 20, Pang as modified by Raynor, Constantin and Cheah discloses the system of claim 18, but does not explicitly disclose wherein the instructions are further configured to cause the one or more processors to perform operations including: 	determining a surface type of the underlying surface;	in response to determining that the surface type is a high contrast surface, utilizing both the first and second set of pixels for tracking the location of the reflected light beam; and 	in response to determining that the surface type is a low contrast surface, utilizing only the first set of pixels for tracking the location of the reflected light beam.
	Kakarala discloses using dynamic reconfiguration logic to determine tracking for different types of surfaces (Figs. 1-9 and related description, [0023-0028] dynamic reconfiguration logic 128 functions in different modes to reconfigure signals for different types of surfaces [0001-0002]; [0020-0021 and 0024] and LED light source has optical elements 112 and 114 to direct reflected light to a pixel array 127 of an image sensor 126; different modes use different sets of pixels (first set (less than 256 signals) or both first and second set of pixels (all 256 signals) depending on the surface; [0041], binning mode used on dark navigation surfaces 104 with 16 electrical signals instead of 256 signals; [0048], cropping mode using 64 electrical signals instead of 256 original electrical signals; [0060] original or reconfigured electrical signals are processed by digital signal processor 122).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pang, Raynor, Constantin and Cheah to have wherein the instructions are further configured to cause the one or more processors to perform operations including:  determining a surface type of the underlying surface (e.g., dark surface having low contrast); in response to determining that the surface type is a high contrast surface, utilizing both the first and second set of pixels for tracking the location of the reflected light beam (surfaces using 256 signals having high contrast); and in response to determining that the surface type is a low contrast surface, utilizing only the first set of pixels for tracking the location of the reflected light beam, such as taught by Kakarala, for the purpose of improving precision of the tracking of the optical device on or above the underlying surface.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694